UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                             No. 02-4334
THORNTON RICE,
                 Defendant-Appellant.
                                        
UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.
                                                 No. 02-4348
ANNIE RUTH FERGUSON, a/k/a
Cookie,
              Defendant-Appellant.
                                        
           Appeals from the United States District Court
         for the District of South Carolina, at Spartanburg.
               G. Ross Anderson, Jr., District Judge.
                             (CR-01-886)

                   Submitted: November 26, 2002

                       Decided: January 3, 2003

    Before WILKINS, TRAXLER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.
2                        UNITED STATES v. RICE
                               COUNSEL

William H. Ehlies, II, Greenville, South Carolina; Janis Richardson
Hall, Greenville, South Carolina, for Appellants. Elizabeth Jean How-
ard, OFFICE OF THE UNITED STATES ATTORNEY, Greenville,
South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   In these consolidated appeals, Thornton Rice and Annie Ruth Fer-
guson appeal their convictions and 130-month and 60-month custo-
dial sentences, respectively, following the district court’s acceptance
of their guilty pleas to one count of conspiring to distribute cocaine
in violation of 21 U.S.C. § 846 (2000). In their briefs filed by counsel
pursuant to Anders v. California, 386 U.S. 738 (1967), Rice and Fer-
guson each challenge the district court’s decision to sentence them at
the low end of the relevant guidelines range. Ferguson’s brief also
challenges the adequacy of the district court’s colloquy pursuant to
Fed. R. Crim. P. 11.* Finding no error, we affirm.

   First, our review of the record indicates that both Rice and Fergu-
son were sentenced at the low end of a properly calculated guidelines
range. Such challenges to a court’s exercise of discretion in setting a
sentence within a properly calculated sentencing range are not

   *Rice and Ferguson filed pro se supplemental briefs raising additional
issues. However, we find Rice’s contention that the Bureau of Prisons
improperly extended his sentence by seven months inappropriate, as the
additional seven months Rice identifies are attributable to a separate sen-
tence imposed for his violation of his supervised release. Nor do we find
merit in Ferguson’s challenge to the adequacy of her indictment.
                         UNITED STATES v. RICE                         3
reviewable on appeal. United States v. Porter, 909 F.2d 789, 794 (4th
Cir. 1990).

   Second, our review of Ferguson’s Rule 11 colloquy indicates that
the district court properly ascertained that Ferguson was competent to
enter a plea, reviewed the nature of the charges against her, the rights
she would forego by pleading guilty, and her potential sentence.
Because the court’s colloquy with Ferguson indicates her plea was
knowingly and voluntarily entered, we find no error. See United
States v. Puckett, 61 F.3d 1092, 1099 (4th Cir. 1995); United States
v. DeFusco, 949 F.2d 114 (4th Cir. 1991).

   As required by Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm both
Rice’s and Ferguson’s convictions and sentences. The court requires
that counsel inform their clients, in writing, of their right to petition
the Supreme Court of the United States for further review. If the cli-
ent requests that a petition be filed, but counsel believes that such a
petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel’s motion must state
that a copy thereof was served on the client. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                            AFFIRMED